Citation Nr: 0805621	
Decision Date: 02/19/08    Archive Date: 03/03/08

DOCKET NO.  05-18 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) as secondary to service-connected post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus.  

3.  Entitlement to service connection for heart disease as 
secondary to PTSD.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
August 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  


REMAND

In this case, the denial of service connection by the agency 
of original jurisdiction (AOJ) for the claimed disabilities 
was based in large measure upon medical opinion evidence that 
GERD and heart disease were not caused or made worse by 
service-connected PTSD and that hypertension was not caused 
or made worse by service-connected diabetes mellitus.  

The Board notes that evidence was added to the record after 
the AOJ's most recent adjudication of these issues.  The 
recently received evidence consists of articles, most of 
which were downloaded from the World Wide Web.  Some of the 
articles are from medical journals, and discuss recent 
studies suggesting that a host of physical health problems 
may be related to PTSD.  

Absent a waiver from the veteran, a remand is necessary when 
evidence is received by the Board that has not been 
considered by the AOJ.  Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Here, the 
veteran has not waived consideration of this newly received 
evidence by the AOJ.  Under these circumstances, the Board 
normally would ask the veteran whether or not he desired to 
waive consideration of the new evidence by the AOJ.  Here, 
however, the Board has determined that a remand is necessary, 
even if the veteran were to waive AOJ consideration of this 
evidence.  This is so because interpretation of the newly 
received medical treatise evidence requires medical expertise 
that the Board does not have.  Accordingly, the Board will 
remand for medical opinions that take into consideration the 
newly received medical treatise evidence, and for subsequent 
readjudication by the AOJ.  

(Although the hypertension claim was premised on a possible 
connection to diabetes, the AOJ also considered this service 
connection issue as secondary to PTSD.  This was done in an 
August 2005 decision.  Given the possibility that further 
medical opinion will be obtained regarding both hypertension 
and heart disease relative to service-connected disabilities, 
the Board will defer consideration of the hypertension 
secondary service connection claim until the development 
sought below is completed.)

Accordingly, the veteran's case is REMANDED to the AOJ for 
the following actions:

1.  The AOJ should arrange for the 
examiner who examined the veteran in 
October 2004 and May 2005 for heart 
disorders, and the examiner who examined 
the veteran in November 2004 for 
esophagus and hiatal hernia disorders, to 
provide addenda to their reports.  (If, 
and only if, those examiners are no 
longer available, the AOJ should arrange 
for appropriate examinations of the 
veteran by other physicians with 
appropriate expertise to determine the 
current diagnosis of any cardiovascular 
and gastrointestinal disease, and to 
provide opinions as requested below.) 

The appellant's claims file, including a 
copy of this remand, must be made 
available to the examiners for review in 
connection with the addendum or 
examination to be provided.  The 
examiners' attention is specifically 
drawn to previous related examinations 
and to the articles in the file titled 
(1) Association of Posttraumatic Stress 
Disorder With Somatic Symptoms, Health 
Care Visit, and Absenteeism Among Iraq 
War Veterans, (2) Prospective Study of 
Posttraumatic Stress Disorder Symptoms 
and Coronary Heart Disease in the 
Normative Aging Study, and (3) Diseases 
Among Men 20 Years After Exposure to 
Severe Stress:  Implications for Clinical 
Research and Medical Care.  

The examiners should give opinions as to 
the whether or not the veteran has GERD 
or heart disease that is caused or made 
worse by his service-connected PTSD.  
Such an opinion should be provided as to 
each of these identified 
diseases/disabilities claimed by the 
veteran, and should specifically address 
whether the substance of the above-cited 
medical articles is relevant to the 
opinions provided.  

The AOJ should ensure that any 
examination addendum or report complies 
with this remand and the questions 
presented in the AOJ's examination 
request, especially with respect to the 
instructions to provide medical opinions 
on causation and aggravation.  If any 
report is insufficient, it should be 
returned to the examiner for necessary 
corrective action, as appropriate.

The veteran should be advised that 
failure to appear for an examination if 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2007).  

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).  

